DETAILED ACTION
DETAILED CORRESPONDENCE
This Office action is in response to the application filed 04/02/2019, with claims 1-11 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/02/2019 and 12/23/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are at least:  “a sensor input unit”, “movement information 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zavoli et al. US 2009/0228204.

Claim 1. An on-vehicle processing device, comprising: 
a storage unit that stores first point group data including a plurality of coordinates of points of a part of an object in a first coordinate system ( “digital map”—[0037], “map database”— [0040], [0042]-[0043], FIG. 2, FIG. 3 ); 
a sensor input unit that acquires from a sensor that detects peripheral information expressing an image of the object around a vehicle or a distance to the object, the peripheral information (“sensors 172”—FIG. 2, FIG. 3, [0053], [0067],  “scene view by the navigation system”—[0051], FIG. 4); 
a movement information acquisition unit that acquires movement information expressing a movement quantity and a movement direction of the vehicle (“navigation logic”—[0044], FIG. 2, [0042]—“movement”, [0052]); 
a local peripheral information creation unit that generates local peripheral information expressing second point group data including a position of the vehicle in a second coordinate system and a plurality of coordinates of points of a part of the object in the second coordinate system on the basis of the peripheral information and the movement information ([0075]—“the system uses its on-board vehicle sensors to scan or create an image of the surrounding scene”, [0109], [0112], [0119]—“ a point cluster or ; and 
a position estimation unit that estimates a correlation between the first coordinate system and the second coordinate system on the basis of the first point group data and the local peripheral information, and estimates the position of the vehicle in the first coordinate system from the position of the vehicle in the second coordinate system and the correlation ([0043], [0044]—“In accordance with an embodiment, the vehicle position determination logic receives input from each of the sensors, and other components, to calculate an accurate position ( and bearing if desired) for the vehicle, relative to the coordinate system of the digital map, other vehicles, and other objects .”, [0046],  FIG. 2, FIG. 3. Also relate are paragraphs [0013]-[0015]).

Claim 2. The on-vehicle processing device according to claim 1, 
wherein the position estimation unit searches the first point group data for a point corresponding to each point of the second point group data expressed by the local peripheral information (FIG. 4 item 204), and 
estimates a coordinate transformation formula expressing the correlation between the first coordinate system and the second coordinate system so that a distance between the corresponding points is minimized ([0056]—“the location and orientation estimates of the vehicle, then it can compute a scene of the objects contained in the map that serves to replicate the scene captured by the sensor in the vehicle. The scenes (including the objects) from the two sources can be placed in the .

Claim 3. The on-vehicle processing device according to claim 2, wherein the position estimation unit performs the search and the estimation after excluding point data of the local peripheral information in which the distance between the corresponding points is more than a predetermined threshold, from the second point group data expressed by the local peripheral information ([0008], [0068]).

Claim 4. The on-vehicle processing device according to claim 3, wherein: 
the first point group data and the second point group data expressed by the local peripheral information are shown as coordinates in a two-dimensional space or coordinates in a three-dimensional space (see at least: [0048], [0051], [0055], [0088]); and 
the position estimation unit performs the search and the estimation after excluding point data of the point where the distance between the corresponding points is more than a predetermined threshold and which is positioned spatially at an end in the second point group data expressed by the local peripheral information ([0008], [0068], “edge detection”—[0062], [0065], [0075], FIG. 6).

Claim 5. The on-vehicle processing device according to claim 3, further comprising a local peripheral information selection unit, wherein:
 the local peripheral information creation unit calculates a trajectory of the vehicle on the basis of the movement information ([0044]—“detailed route guidance”, ([0075]—“the system uses its on-board vehicle sensors to scan or create an image of the surrounding scene”, [0109], [0112], [0119]—“ a point cluster or set of sensed point cells CI(x,y,z).);
 the local peripheral information selection unit selects the second point group data from the local peripheral information on the basis of a length of the trajectory and a shape of the trajectory ([0038]-[0039]); and 
 the position estimation unit matches the first point group data and the second point group data that are selected ([0008],[0043]-[0044], [0056]).

Claim 6. The on-vehicle processing device according to claim 2, wherein: 
the first point group data include a periodic characteristic ([0082]—“each sensor
may have unique object characterization capabilities . For example, a laser scanner might be able to measure the shape of the object to a certain resolution, its size, how flat it is, and its reflectivity.”, [0091]); and 
the position estimation unit, after estimating the coordinate transformation formula for the first coordinate system and the second coordinate system, corrects the coordinate transformation formula for the first coordinate system ([0008], [0056]) and the second coordinate system on the basis of a distance for one period of the periodic characteristic so that the distance between the corresponding points becomes shorter ([0082]).

See MPEP §2111.04: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” 

Claim 8.  The on-vehicle processing device according to claim 1, further comprising a point group data acquisition unit that creates third point group data including a plurality of coordinates of points of a part of the object excluding a mobile body in a third coordinate system on the basis of the peripheral information and the movement information, and stores the third point group data in the storage unit ([0119]).

Claim 9. The on-vehicle processing device according to claim 8, wherein: 
the third coordinate system is set based on the position and a posture of the vehicle when creation of the third point group data is started (“pitch”—[0114], “roll”—[0115], [0119]); and 
when the plurality of pieces of third point group data in which the coordinate systems are different because the position or posture of the vehicle is different when the creation of the third point group data is started are obtained, the point group data acquisition unit estimates the correlation of the coordinate systems that are different, on the basis of a parking position of the vehicle ([0117]—“The maximum correlation can , and 
merges the plurality of pieces of third point group data ([0059]—“This difference
can be used by the navigation system to determine the error of the vehicle position, and to correct it as necessary”).

Claim 10 recites the conditional/optional language “--if.” Although the conditional/optional language has been considered, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. Therefore, “mov[ing] the vehicle to the parking position” is optional. See MPEP §2111.04: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.”

Claim 11. The on-vehicle processing device according to claim 1, wherein: 
the first coordinate system is set based on the position and the posture of the vehicle when recording of the first point group data is started (“pitch”—[0114], “roll”—[0115], [0119]); and 
the second coordinate system is set based on the position and the posture of the vehicle when recording of the local peripheral information is started ([0122]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS G BLACK/           Supervisory Patent Examiner, Art Unit 3661